UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-05150 Cornerstone Strategic Value Fund, Inc. (Exact name of registrant as specified in charter) 7 Dawson StreetHuntington Station, New York (Address of principal executive offices) (Zip code) Frank J. Maresca AST Fund Solutions, LLC48 Wall Street New York, NY 10005 (Name and address of agent for service) Registrant's telephone number, including area code: (866) 668-6558 Date of fiscal year end: December 31 Date of reporting period: September 30, 2014 Item 1. Schedule of Investments. CORNERSTONE STRATEGIC VALUE FUND, INC. SCHEDULE OF INVESTMENTS - SEPTEMBER 30, 2014 (Unaudited) Description No. of Shares Value EQUITY SECURITIES - 98.98% CLOSED-END FUNDS - 42.85% CONVERTIBLE SECURITIES - 0.28% AllianzGI Equity & Convertible Income Fund $ CORE - 2.50% Adams Express Company (The) General American Investors Company, Inc. Liberty All-Star Equity Fund Source Capital, Inc. Tri-Continental Corporation CORPORATE DEBT INVESTMENT GRADE-RATED - 0.11% Transamerica Income Shares, Inc. DEVELOPED MARKET - 0.29% Aberdeen Israel Fund, Inc. Aberdeen Japan Equity Fund, Inc. (The) Aberdeen Singapore Fund, Inc. EMERGING MARKETS - 1.25% Central Europe, Russia and Turkey Fund, Inc. (The) Morgan Stanley India Investment Fund, Inc. * Templeton Emerging Markets Fund Templeton Russia and East European Fund, Inc. Voya Emerging Markets High Dividend Equity Fund EMERGING MARKETS DEBT - 1.03% Global High Income Fund Inc. Western Asset Emerging Markets Income Fund Inc. Western Asset Worldwide Income Fund Inc. ENERGY MLP - 6.97% ClearBridge Energy MLP Fund Inc. ClearBridge Energy MLP Opportunity Fund Inc. ClearBridge Energy MLP Total Return Fund Inc. First Trust MLP and Energy Income Fund Nuveen Energy MLP Total Return Fund GENERAL & INSURED LEVERAGED - 1.72% BlackRock MuniHoldings Quality Fund, Inc. Eaton Vance Tax-Advantaged Bond and Option Strategies Fund Invesco Municipal Opportunity Trust Invesco Municipal Trust Invesco Value Municipal Income Trust 0 6 Nuveen Dividend Advantage Municipal Fund 2 Nuveen Dividend Advantage Municipal Fund 3 Nuveen Dividend Advantage Municipal Income Fund See accompanying notes to schedule of investments. CORNERSTONE STRATEGIC VALUE FUND, INC. SCHEDULE OF INVESTMENTS - SEPTEMBER 30, 2014 (Unaudited) Description No. of Shares Value GENERAL BOND - 1.37% Deutsche Multi-Market Income Trust $ Deutsche Strategic Income Trust GLOBAL - 2.49% Alpine Global Dynamic Dividend Fund Alpine Total Dynamic Dividend Fund Clough Global Allocation Fund Delaware Enhanced Global Dividend and Income Fund Wells Fargo Advantage Global Dividend Opportunity Fund HIGH YIELD - 0.25% Credit Suisse Asset Management Income Fund, Inc. Western Asset High Yield Defined Opportunity Fund Inc. Western Asset Managed High Income Fund Inc. HIGH CURRENT YIELD (LEVERAGED) - 2.89% BlackRock Corporate High Yield Fund VI, Inc. BlackRock Debt Strategies Fund, Inc. Deutsche High Income Opportunities Fund, Inc. Deutsche High Income Trust First Trust Strategic High Income Fund II Franklin Universal Trust Neuberger Berman High Yield Strategies Fund Inc. Prudential Short Duration High Yield Fund, Inc. Western Asset Global Partners Income Fund Inc HIGH YIELD MUNICIPAL DEBT - 0.02% MFS High Income Municipal Trust MFS Municipal Income Trust INCOME & PREFERRED STOCK - 0.22% John Hancock Preferred Income Fund John Hancock Premium Dividend Fund Nuveen Quality Preferred Income Fund 3 LOAN PARTICIPATION - 2.32% Blackstone / GSO Senior Floating Rate Term Fund Eaton Vance Floating-Rate Income Trust Eaton Vance Senior Floating-Rate Trust Eaton Vance Senior Income Trust Invesco Senior Income Trust Nuveen Credit Strategies Income Fund Nuveen Floating Rate Income Opportunity Fund Voya Prime Rate Trust NATURAL RESOURCES - 5.46% BlackRock Real Asset Equity Trust First Trust Energy Income and Growth Fund First Trust Energy Infrastructure Fund Petroleum & Resources Corporation Voya Natural Resources Equity Income Fund See accompanying notes to schedule of investments. CORNERSTONE STRATEGIC VALUE FUND, INC. SCHEDULE OF INVESTMENTS - SEPTEMBER 30, 2014 (Unaudited) Description No. of Shares Value OPTION ARBITRAGE/OPTIONS STRATEGIES - 1.98% BlackRock Resources & Commodities Strategy Trust $ PACIFIC EX JAPAN - 0.12% Aberdeen Greater China Fund, Inc. Asia Tigers Fund, Inc. (The) Morgan Stanley Thai Fund, Inc. Taiwan Fund, Inc. * REAL ESTATE - 9.19% Alpine Global Premier Properties Fund CBRE Clarion Global Real Estate Income Fund Cohen & Steers Preferred Securities and Income Fund, Inc. Cohen & Steers Quality Income Realty Fund, Inc. Cohen & Steers Total Return Realty Fund, Inc. LMP Real Estate Income Fund Inc. Neuberger Berman Real Estate Securities Income Fund Inc. Nuveen Diversified Dividend and Income Fund Nuveen Real Estate Income Fund RMR Real Estate Income Fund SECTOR EQUITY - 0.28% John Hancock Financial Opportunities Fund U.S. MORTGAGE - 0.01% First Trust Mortgage Income Fund UTILITY - 2.10% BlackRock EcoSolutions Investment Trust Duff & Phelps Global Utility Income Fund Inc. Gabelli Global Utility & Income Trust(The) Reaves Utility Income Fund TOTAL CLOSED-END FUNDS CONSUMER DISCRETIONARY - 6.51% CBS Corporation - Class B Comcast Corporation - Class A Delphi Automotive PLC DIRECTV * Ford Motor Company Gap, Inc. (The) Home Depot, Inc. (The) Johnson Controls, Inc. Macy's, Inc. McDonald's Corporation News Corporation - Class B * Time Inc. * Time Warner Cable Inc. Time Warner Inc. TJX Companies, Inc. (The) Twenty-First Century Fox, Inc. Viacom Inc. - Class B Walt Disney Company (The) See accompanying notes to schedule of investments. CORNERSTONE STRATEGIC VALUE FUND, INC. SCHEDULE OF INVESTMENTS - SEPTEMBER 30, 2014 (Unaudited) Description No. of Shares Value CONSUMER STAPLES - 4.85% Altria Group, Inc. $ Archer-Daniels-Midland Company Coca-Cola Company (The) CVS Caremark Corporation Kellogg Company Kraft Foods Group, Inc. Kroger Co. (The) Mondelēz International, Inc. - Class A PepsiCo, Inc. Wal-Mart Stores, Inc. ENERGY - 5.38% Anadarko Petroleum Corporation ConocoPhillips Devon Energy Corporation EOG Resources, Inc. Exxon Mobil Corporation Marathon Oil Corporation Phillips 66 Schlumberger Limited Valero Energy Corporation WPX Energy, Inc. * EXCHANGE-TRADED FUNDS - 1.14% iShares Core S&P 500 ETF SPDR S&P rust FINANCIALS - 9.49% AFLAC, Inc. Allstate Corporation (The) American International Group, Inc. Aon plc Berkshire Hathaway Inc. - Class B * BlackRock, Inc. - Class A Capital One Financial Corporation Citigroup, Inc. Fifth Third Bancorp Goldman Sachs Group, Inc. (The) JPMorgan Chase & Co. Marsh & McLennan Companies, Inc. MetLife, Inc. Morgan Stanley PNC Financial Services Group, Inc. (The) Principal Financial Group,Inc. Prudential Financial, Inc. SunTrust Banks, Inc. T. Rowe Price Group, Inc. Wells Fargo & Company Weyerhaeuser Company See accompanying notes to schedule of investments. CORNERSTONE STRATEGIC VALUE FUND, INC. SCHEDULE OF INVESTMENTS - SEPTEMBER 30, 2014 (Unaudited) Description No. of Shares Value HEALTH CARE - 7.57% Abbott Laboratories $ AbbVie Inc. Actavis plc * Aetna Inc. Allergan, Inc. Amgen Inc. Baxter International Inc. Boston Scientific Corporation * Cigna Corporation Express Scripts Holding Company * Johnson & Johnson McKesson Corporation Merck & Company, Inc. Pfizer Inc. St. Jude Medical, Inc. Thermo Fisher Scientific Inc. Wellpoint, Inc. INDUSTRIALS - 5.65% Caterpillar Inc. CSX Corporation Deere & Company Delta Air Lines, Inc. General Dynamics Corporation General Electric Company Honeywell International Inc. Lockheed Martin Corporation Norfolk Southern Corporation Northrop Grumman Corporations Precision Castparts Corporation Union Pacific Corporation Veritiv Corporation 76 INFORMATION TECHNOLOGY - 11.19% Apple Inc. Cisco Systems, Inc. Cognizant Technology Solutions Corporation * eBay Inc. * EMC Corporation Facebook, Inc. * Google Inc. - Class A * Google Inc. - Class C * Hewlett-Packard Company Intel Corporation International Business Machines Corporation Oracle Corporation See accompanying notes to schedule of investments. CORNERSTONE STRATEGIC VALUE FUND, INC. SCHEDULE OF INVESTMENTS - SEPTEMBER 30, 2014 (Unaudited) Description No. of
